Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations the insulating material is between the P-cap layer, the electric field modulation region and the source, and the insulating materials is between the P-cap layer, the electric field modulation region and the drain. Applicant discloses that  the electric field modulation regions can induce extra positive charges at a positive gate-source voltage, so that electric lines of force meant to be connected between the gate and edge areas of the P-cap layer may be partially cut off in the electric field modulation regions, which reduces the actual electric field intensity at the edge of the Schottky junction, thereby preventing characteristics of the device from being degraded and improving reliability of the device. In contrast, the closest prior art reference US 20150078038 (Kikkawa) discloses that Ar is introduced into regions that are directly connected with the drain and the source, so that the positive charges at a positive gate-source voltage induced by the Ar introduced regions are dispersed by the drain and the source. As a result, the actual electric field intensity at the edge of the Schottky junction cannot be reduced well. The aforementioned limitations either alone or in combination with the other limitations as set forth in the claims are neither taught or suggested in the prior art. Claims 2-11 depend from claim 1 and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO L TOLEDO/            Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                            

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        07/28/21